Smith, C. J.,
delivered the opinion of the court.
While a presumption that a letter, properly addressed, stamped, and mailed, reached the addressee ip not conclusive, but may be rebutted by evidence showing that the letter in fact was not received, whether the rebutting evidence is sufficient to overcome the presumption is a question for the jury. See cases cited in notes to Feder Silberberg Co. v. McNeil, 49 L. R. A. (N. S.) 468, and Merchants’ Exchange Company v. Sanders, 4 Ann. Cas. 955. It follows, therefore, that in the case at bar it was for the jury to say whether a letter addressed to appellees, notifying them of the dissolution of the partnership of J. P. Leake & Co., was mailed, and, if mailed, whether it was received.

Reversed and remanded.